     Case 2:19-cr-00049-RMP        ECF No. 83     filed 09/08/20   PageID.296 Page 1 of 3



                Andrea K. George
 1              10 North Post Street, Suite 700
                Spokane, Washington 99201
2               509.624.7606
                Attorney for Jaydin Ledford

 3

4

 5
                          United States District Court
6                        Eastern district of Washington

 7

8    United States,                                 No. 2:19-CR-049-RMP

9                           Plaintiff,

10        v.                                        Motion to Continue
                                                    Sentencing Hearing
11   Jaydin Ledford,

12                          Defendant.

13

14

15

16

17

18

19
     Case 2:19-cr-00049-RMP      ECF No. 83    filed 09/08/20   PageID.297 Page 2 of 3




 1                     I.     Basis for Motion to Continue

2          Jaydin Ledford, through counsel, Andrea K. George, for the Federal

 3   Defenders of Eastern Washington and Idaho, moves this Court to continue the

4    videoconference sentencing hearing scheduled for September 9, 2020. Mr.

 5   Ledford asks for a two- week continuance.

6          Mr. Ledford resides in Omak, Washington. He was going to drive down with

 7   his mother tomorrow morning. Unfortunately, fires are raging around Omak. Julia

8    Ledford was unable to fill her gas tank as the gas pumps were not working. They

9    cannot do the hearing from Omak as their Wifi is very spotty because of the fires. In

10   addition, counsel believes it imperative that she is with Mr. Ledford at the

11   sentencing hearing.

12                                  II.    Conclusion

13         For the reasons stated above, Mr. Ledford respectfully moves the Court to

14   continue the sentencing hearing for two weeks. AUSA Cashman does not oppose

15   this motion.

16

17

18

19
                                    Motion to Continue
                                            –1–
     Case 2:19-cr-00049-RMP     ECF No. 83    filed 09/08/20   PageID.298 Page 3 of 3




 1   Dated: September 8, 2020
                                     Federal Defenders of Eastern Washington & Idaho
2

 3                                   s/Andrea K. George

4                                    Andrea K. George, MN 202125
                                     10 North Post Street, Suite 700
 5                                   Spokane, Washington 99201
                                     t: (509) 624-7606
6                                    f: (509) 747-3539
                                     andrea_george@fd.org
 7

8
                                  Service Certificate
9
          I certify that on September 8, 2020, I electronically filed the foregoing with
10
     the Clerk of the Court using the CM/ECF System, which will notify Assistant
11
     United States Attorneys: Patrick Cashman.
12
                                            s/Andrea K. George
13
                                            Andrea K. George, MN 202125
                                            10 North Post Street, Suite 700
14
                                            Spokane, Washington 99201
                                            t: (509) 624-7606
15
                                            f: (509) 747-3539
                                            Andrea_George@fd.org
16

17

18

19
                                   Motion to Continue
                                           –2–
